Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 29, 2014

The Court of Appeals hereby passes the following order:

A14D0483. JEFFREY BRAZELL v. THE STATE.

      On June 28, 2014, the trial court denied Jeffrey Brazell’s motion for out-of-
time appeal. On August 13, 2014, Brazell filed this application for discretionary
appeal.1 The denial of a motion for an out-of-time appeal is generally subject to
direct appeal. Lunsford v. State, 237 Ga. App. 696 (515 SE2d 198) (1999). And,
ordinarily, if a party applies for discretionary review of a directly appealable order,
we grant the application under OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). Because Brazell filed his application 46 days after entry of the order he
seeks to appeal, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                          08/29/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
          Although Brazell attempted to file the application earlier, we could not accept
it for filing because he failed to include a certificate of service as required by Court
of Appeals Rule 6.